Exhibit 10.7b

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (this “Amendment”) is entered
into effective as of the first day of October, 2011, by and between Stereotaxis,
Inc. (the “Company”) and             (“Employee”), collectively referred to
herein as the “Parties”.

WHEREAS, the Company and Employee previously entered into an Executive
Employment Agreement (the “Employment Agreement”); and

WHEREAS, the Company and Employee have mutually agreed that Employee’s base
salary shall be temporarily reduced for a period of 18 months in order that the
Company may reduce its operating expenses during such period.

NOW, THEREFORE, the Parties agree as follows:

1. For the period beginning on October 1, 2011, through March 31, 2013,
Employee’s annualized base salary shall be $            . Effective April 1,
2013 and thereafter, Employee’s annual base salary shall be $            ,
subject to increases, or as provided in the future by the Company from time to
time in writing, and all payments shall be subject to applicable withholdings
and deductions.

2. For purposes of salary continuation payments under Section 15(a) of the
Employment Agreement, Employee’s monthly base salary on the date of termination
under subparagraph (i) or (ii) of Section 15(a) shall be determined based on an
annualized base salary equal to the greater of Employee’s base salary as of
September 30, 2011, or Employee’s annualized base salary in effective
immediately prior to the Change of Control or termination without Cause, as the
case may be. Further, in the event of a Change of Control of the Company as
described in subparagraph (ii) of Section 15(a), the comparable salary held
immediately prior to the Change of Control shall be deemed to be the greater of
Employee’s annualized base salary in effect on September 30, 2011, or the salary
held immediately prior to the Change of Control.

3. All other provisions of the Employment Agreement not hereby amended shall
remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment on
            effective as of the date first written above.

 

STEREOTAXIS, INC. By     Name:   Title:  

Employee:



--------------------------------------------------------------------------------

 

This Company has entered into the foregoing amendment to the executive
employment agreement with each of the following officers effective as of
October 1, 2011.

Douglas M. Bruce

Frank J. Cheng

Karen W. Duros

David A. Giffin